Citation Nr: 9906663	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969, and from September 1971 to June 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, denied service connection for 
hypertension.  The veteran perfected a timely appeal to that 
decision.


REMAND

The service medical records for the second period of active 
duty show the presence of numerous elevated blood pressure 
readings, interspersed with readings that were within normal 
limits.  Impressions rendered were questionable sustained 
hypertension and labile hypertension.  When last recorded in 
May 1978, the veteran's blood pressure was 130/90. 

Department of Veterans Affairs (VA) medical examinations 
conducted in August 1978 revealed blood pressure readings of 
130/90 and 140/92.  A VA outpatient treatment records 
beginning March 1996 include diagnoses of hypertension.  The 
veteran has not undergone a VA compensation examination with 
regard to this claim, and in view of this evidence, the Board 
is of the opinion that a contemporaneous and through VA 
examination would be of assistance to the Board in rendering 
a determination in this case.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, 
private and military medical records 
pertaining to treatment for hypertension 
since his release from active duty and/or 
medical record which might contain blood 
pressure readings.  The RO should inform 
the veteran that he has the opportunity 
to submit additional evidence and 
arguments in support of his claim.

2.  The RO should request the VA medical 
facility in Jackson, Florida, to furnish 
any additional treatment records covering 
the period from June 1997 to the present.

3.  The RO should schedule the veteran 
for a VA examination by a specialist in 
cardiovascular disorders in order to 
determine the severity and etiology of 
the essential hypertension.  In addition 
to serial blood pressure readings, any 
other testing deemed necessary should be 
accomplished.  The examiner is requested 
to render an opinion as to whether it is 
as likely as not that the essential 
hypertension, if diagnosed, is related to 
the elevated blood pressure readings 
recorded during service?  A complete 
rational for any opinion expressed should 
be included in the examination report.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review prior to the 
examination.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


